PER CURIAM.
Appellants appeal the district court’s order denying relief on their 42 U.S.C.A. § 1983 (West Supp.2001) complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Freeland v. Childress, No. CA-99-3552-WMN (D.Md. Oct. 22, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.